Name: Council Regulation (EEC) No 2447/81 of 27 July 1981 on the application of Decision No 2/81 of the EEC - Finland Joint Committee amending Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation to take account of the change in the international method of determining ' customs value'
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  tariff policy;  Europe;  international trade
 Date Published: nan

 31 . 8 . 81 No L 247 / 17Official Journal of the European Communities COUNCIL REGULATION (EEC ) No 2447 / 81 of 27 July 1981 on the application of Decision No 2 / 81 of the EEC - Finland Joint Committee amending Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation to take account of the change in the international' method of determining 'customs value' Whereas it is necessary to apply this Decision in the Community , HAS ADOPTED THIS REGULATION := Article 1 Decision No 2 / 81 of the EEC - Finland Joint Committee shall apply in the Community . The text of that Decision is attached to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Flaving regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Republic of Finland ( : ) was signed on 5 October 1973 and entered into force on 1 January 1974 ; Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the above Agreement , the Joint Committee has adopted Decision No 2 / 81 amending that Protocol to take account of the change in the international method of determining 'customs value'; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities : It shall apply from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER i 1 ) OJ No L 328 , 28 . 11 . 1973 , p . 2 .